Citation Nr: 1818166	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  12-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1994 to April 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In September 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The Board remanded the matter in April 2014 and March 2015 for further development.  The Board also remanded a claim for a total disability rating due to individual unemployability by reason of service-connected disability.  That claim was granted in a February 2016 rating decision and is no longer on appeal.


FINDING OF FACT

Prior to the promulgation of a decision on the appeal, the Veteran submitted a written statement withdrawing the appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or the representative.  38 C.F.R. § 20.204(a) (2017).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1) (2017).  An appeal withdrawal is effective when it is received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b)(3) (2017).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2017).

The Veteran submitted a written statement in January 2018 withdrawing the appeal of entitlement to an increased rating in excess of 70 percent for PTSD.  As the Veteran submitted a written statement prior to the issuance of a final decision by the Board, that withdrawal is effective.  Thus, there are effectively no longer any remaining allegations of error of fact or law concerning the issue on appeal.  38 U.S.C. § 7105(d)(5) (2012).  Accordingly, the Board will dismiss the appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD.



ORDER

The appeal of the issue of entitlement to a rating in excess of 70 percent for PTSD is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


